EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiyan Zhangon 05/05/2022.

The application has been amended as follows: 
the Amendment to the Specification filed on 09/23/2021 has been replaced with the following Amendment to the Specification:

AMENEDMENT TO SPECIFICATION 
In another preferred embodiment, the  ring sleeve is connected to the outside of the bottle neck by a snap.  

In another preferred embodiment, the ring sleeve is glued to the outside of the bottle neck; and the lower portion of the ring

In another preferred embodiment, the ring sleeve 12 is connected to the outside of the bottle neck 15 by a snapping mechanism. After the loop ring sleeve 12 is connected to the bottle neck 15, the 

In one preferred embodiment, the 

Referring to FIGS. 1-5, a novel dispensing bottle 1 according to a first embodiment of the present invention includes a bottle body 11, a bottle neck 15 connected to the upper portion of the bottle body 11, and a bottle cap 13 connected to the bottle neck 15. The bottom of the bottleneck 15 extends outwardly to form a stepped surface 151. The top end of the bottle body 11 is disposed on the stepped surface 151. The sleeve 17 is sleeved on the outside of the bottle neck 15 for locating the bottom of the bottle neck 15. The top end of the bottle body 11 on the face 151 is pressed to define a ring sleeve 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735